WEIS, Circuit Judge,
dissenting.
My difference with Judge Ziegler is based on the formulation of the legal question presented in this case. The district court found the issue to be a narrow one— whether nonresident property owners who wish to be candidates for the city commission may, as a prerequisite, be required to be current in their property taxes. Judge Ziegler, however, finds the issue to be much broader — “whether a city charter can require that candidates for an elected, governing body be non-delinquent taxables.” That approach removes two circumstances from consideration — nonresidency and property ownership. By deleting those factors from the equation, a case is presented which differs substantially from the one decided by the district court.
I agree that plaintiff is not a proper party to contest the freeholder requirement, and therefore that qualification is not before us. I differ, however, with the determination that nonresidency is not relevant. On the contrary, I believe it to be a key factor in the resolution of this case.
A local government may limit its political offices to persons residing within its geographic borders, Holt Civic Club v. Tuscaloosa, 439 U.S. 60, 68-69, 99 S.Ct. 383, 388-89, 58 L.Ed.2d 292 (1978), but it is doubtful whether a government may condition a resident’s candidacy on the ownership of real property. See Turner v. Fouche, 396 U.S. 346, 361-64, 90 S.Ct. 532, 540-42, 24 L.Ed.2d 567 (1970); Gebelein v. Nashold, 406 A.2d 279 (Del.Ch.1979).
As a nonresident, plaintiff has no constitutional right to run for the Rehoboth Beach City Commission. The city’s decision to permit nonresidents’ candidacy is a *341matter of legislative grace and therefore they stand in a quite different posture than residents. Classification by residency rest on a distinct factual and legal basis, and restrictions that may not be imposed on a resident may nevertheless in some instances be applied to a nonresident. Indeed, in some circumstances it may be impermissible to treat resident and nonresident candidates alike. Jenness v. Fortson, 403 U.S. 431, 441, 91 S.Ct. 1970, 1975, 29 L.Ed.2d 554 (1971).
In choosing to treat the two classes similarly, the result inevitably is to use the more rigorous standards applicable to residents. In so doing, the court impinges on the municipality’s ability to restrict nonresident candidates to those it believes have demonstrated some sense of community responsibility.1
I accept the conclusion that the rational relationship test is appropriate here, but am unable to agree that its application must result in nullification of the nondelinquency requisite. The municipality has advanced two interests, which it contends are served by that condition: (1) evidence of commitment to the well-being of the community, and (2) public respect for local government.
The majority rejects both of these interests, noting that tax delinquency may be caused by a variety of reasons, some of which are economic in nature. The majority also expresses concern that the imposition of threshold qualifications unduly narrows the field of available candidates. Both of these evaluations are only subjective differences of opinion with the municipality, and those are not proper grounds for a finding of unconstitutionality.
Economic reasons for tax delinquency are not before the court. Plaintiff may not rely on them because they do not apply to him. He is a person of some means and testified that had he known that delinquency would disqualify his candidacy, he would have paid the $264 tax due. Plaintiff may not facially attack the charter but is limited to challenging its constitutionality to the extent it has been applied to him. See Broadrick v. Oklahoma, 413 U.S. 601, 93 S.Ct. 2908, 37 L.Ed.2d 830 (1973). See also Warth v. Seldin, 422 U.S. 490, 499, 95 S.Ct. 2197, 2205, 45 L.Ed.2d 343 (1975); Lubin v. Panish, 415 U.S. 709, 94 S.Ct. 1315, 39 L.Ed.2d 702 (1974); Bullock v. Carter, 405 U.S. 134, 92 S.Ct. 849, 31 L.Ed.2d 92 (1972); Frissell v. Rizzo, 597 F.2d 840, 844 (3d Cir.1979). That being so, a court may not reach out to invalidate an ordinance on grounds broader than those that may permissibly be presented by a particular party.
Moreover, the property owner survey is highly questionable authority when applied to Rehoboth Beach. The demographic and economic conditions in Pittsburgh are quite different from those of an affluent beachfront community. Even so, it is interesting that a number of delinquents listed in the survey stated that they did not pay taxes because the value of their property was less than the amount of tax due. Perhaps some of these owners had allowed their property to deteriorate and had permitted delinquencies to accumulate as part of a deliberate effort to extract profits while reducing expenditures by failing to meet their tax obligations to the community. I cannot conclude that the city acted irrationally in deciding that such action indicates a lack of community responsibility.
Similarly, I am not convinced that a local government does not have a legitimate interest in reducing public cynicism about the integrity and commitment of its office holders. A law requiring that candidates be current in taxes may promote respect for public officials and may reduce distrust. For instance, the frequency with which news media publicize a local official’s fail*342ure to pay his taxes or parking tickets reflects the citizenry’s interest in the matter. That the publicity has been particularly effective in bringing about speedy payment is also evidence that office holders consider public reaction to the news as important.
Obviously, currency in tax obligation is but one factor, probably a small one, in establishing the sense of responsibility and maturity that a candidate for public office should demonstrate. Nevertheless, I do not understand why that element should not be considered to bear some rational relationship to the community’s need for able and conscientious leadership. From an equal protection standpoint, a classification is not deficient merely because the state could have selected other and perhaps more effective means of achieving the desired ends. See Massachusetts Bd. of Retirement v. Murgia, 427 U.S. 307, 316, 96 S.Ct. 2562, 2568, 49 L.Ed.2d 520 (1976); Mathews v. Diaz, 426 U.S. 67, 83, 96 S.Ct. 1883, 1893, 48 L.Ed.2d 478 (1976).
It must be emphasized that the nondelinquency constraint as applied to nonresidents is not invidious in any way. Nor does it impose any additional obligation that candidates do not already have as citizens. The candidates are not required to satisfy a discriminatory exaction to be on the ballot but only to pay what they, and every other citizen similarly situated, owe as taxes.
In sum, I agree with the district court that the City Of Rehoboth Beach has demonstrated a rational basis for imposing the nondelinquency requirement, and therefore I would affirm.

. I need not, and do not, address the validity of the requirement that a resident candidate for local office be current in his tax obligations. That property ownership is an impermissible qualification for a resident’s candidacy does not resolve the tax delinquency issue for that class of candidates because other forms of taxation may be imposed on non-freeholders, e.g., income, wage, or personal property taxes. Liability for municipal taxes need not be confined to real property owners.